DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1 and 15 have been amended in the response filed on February 23, 2021.
	Claims 1-22 are pending.
	Claims 1-22 are rejected.

	



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories. Specifically, the computer-implemented method, as claimed in claims 1-14, is directed to a process. Additionally, the system, as claimed in claims 15-22, is directed to an apparatus. 
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention recites the abstract idea of product pricing recommendations. Specifically, representative claim 1 recites the abstract idea of: 
receiving store data corresponding to at least one storefront, wherein the store data includes at least one of: a corresponding number of visitors to the at least one storefront by jurisdiction and a corresponding amount of product sold by the at least one storefront by jurisdiction; 
determining a recommendation for the at least one storefront to enable or to disable automatic multi-currency pricing using the store data, wherein automatic 
communicating the recommendation for the at least one storefront to enable or to disable automatic multi-currency pricing to a merchant user associated with the at least one storefront.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of product pricing recommendations, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 1 is a certain method of organizing human activity because recommending a product price is a sales activity. Thus, representative claim 1 recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as an e-commerce platform.
FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 (Fed. Cir. 2016). Similarly, specifying that the abstract idea of product pricing recommendations occurs within an electronic world merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, representative claim 1 is directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible. 
Dependent claims 2- 14 do not aid in the eligibility of independent claim 1. For example, claims 11-12 merely further define the abstract limitations of claim 1. Additionally, claims 2-10 and 13-14 merely provide further embellishments of the limitations recited in independent claim.
Thus, dependent claims 2-14 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking an apparatus, claims 15-22 remain only broadly and generally defined, with the claimed functionality paralleling that of claims 1-14. It is noted that claim 15 includes additional elements of an e-commerce platform comprising at least one processor and at least one memory. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to a general link of the use of the abstract idea to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to a general 

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Porth et. al. (US 20170161833 A1, herein referred to as Porth) in view of Gange (US 20150379595 A1, herein referred to as Gange).

With respect to claim 1, Porth discloses:
A computer-implemented method comprising {Porth, see at least: fig 1, 3A, 4A, 5A}:
receiving, by an e-commerce platform, store data corresponding to at least one storefront {Porth, see at least: [0010] a computerized network system which features a centralized server or servers that collect data from a company's business locations (both physical and online)},
wherein the store data includes at least one of: a corresponding amount of product sold by the at least one storefront by jurisdiction {Porth, see at least: [0017] receives transaction data (e.g. data on sales) from one or more business location processing devices (e.g. physical revenue recording device), the transaction data including quantitative measurements of the financial value of transactions processed by each business location processing device; see also [0058]};
determining, by the e-commerce platform, a recommendation for the at least one storefront to enable or to disable automatic multi-currency pricing using the store data {Porth, see at least: [0016] present system may analyze pricing data in real time to ensure all prices are appropriate relative to ever changing currency values. If the price of an item is too low in a given country, the present system may alert corporate management of the issues so they can adjust the price. The system may also adjust the prices automatically; [0021] The system may generate an alert message based on the modified transaction data; [0022] a system that provides real-time financial valuation information for entities that process financial transactions across multiple currencies},
 wherein automatic multi-currency pricing determines a price for at least one product of the at least one storefront in a second currency for a second jurisdiction based on a price of the product in a base currency for a first jurisdiction {Porth, see at least: [0027] the central processing device further receiving a real-time price for the product or service from one or more business location processing devices, the real-time price being a second numerical value of a second currency corresponding to an offer to sell the product or service ... in response to the ; and
communicating, by the e-commence platform, the recommendation for the at least one storefront to enable or to disable automatic multi-currency pricing to a merchant user associated with the at least one storefront {Porth, see at least: [0016] present system may analyze pricing data in real time to ensure all prices are appropriate relative to ever changing currency values. If the price of an item is too low in a given country, the present system may alert corporate management of the issues so they can adjust the price. The system may also adjust the prices automatically; [0021] The system may generate an alert message based on the modified transaction data … the alert message may be an SMS message, an email, and automated telephonic message, and/or may be machine readable and communicated via an electronic data interface; [0022] a system that provides real-time financial valuation information for entities that process financial transactions across multiple currencies}.
	Porth does not disclose:
a corresponding number of visitors.
However, Gange teaches:
a corresponding number of visitors {Gange, see at least: [0041] attributes may include … store traffic; [0048] a promo-to-store traffic module allows a retailer to define certain pricing actions based upon consumer traffic within a store}.
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Porth to include the elements of Gange. One would have been motivated to do so in order to adjust product pricing based on store traffic. In the instant case, Porth evidently discloses a 

With respect to claim 2, Porth and Gange teach the method of claim 1. Porth further discloses:
wherein determining the recommendation considers the at least one storefront of the second jurisdiction {Porth, see at least: [0027] the central processing device further receiving a real-time price for the product or service from one or more business location processing devices, the real-time price being a second numerical value of a second currency corresponding to an offer to sell the product or service; [0021] The system may generate an alert message based on the modified transaction data}. 
Porth does not disclose:
a number of visitors.
However, Gange teaches:
a number of visitors {Gange, see at least: [0048] a promo-to-store traffic module allows a retailer to define certain pricing actions based upon consumer traffic within a store}.
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Porth to include the additional elements of Gange. One would have been motivated to do so in order to normalize sales based on store traffic. In the instant case, Porth evidently discloses 

With respect to claim 3, Porth and Gange teach the method of claim 2. Porth further discloses:
wherein a recommendation to enable automatic multi-currency pricing occurs if a number of visitors to the at least one storefront from the second jurisdiction is above a predetermined amount or a rate of change of the number of visitors to the at least one storefront from the second jurisdiction is above a predetermined value {Porth, see at least: [0093] Alert - whether or not a predefined threshold which would enable communication within the operational design of the network appliances or externally via any other functional option has been crossed}.

With respect to claim 4, Porth and Gange teach the method of claim 1. Porth further discloses:
wherein a recommendation to enable automatic multi-currency pricing occurs if the amount of product sold in the second jurisdiction is above a predetermined value {Porth, see at least: [0065] the system 10 generates an alert 200 communicated from the central server 20 to a specified end user 50 computing device communicating the product and the degree of increase in .

With respect to claim 5, Porth and Gange teach the method of claim 1. Porth further discloses:
wherein the store data includes data from multiple storefronts and determining the recommendation considers the data from multiple storefronts {Porth, see at least: [0010] a computerized network system which features a centralized server or servers that collect data from a company's business locations (both physical and online); [0017] the transaction data including quantitative measurements of the financial value of transactions processed by each business location processing device; [0021] The system may generate an alert message based on the modified transaction data}.

With respect to claim 6, Porth and Gange teach the method of claim 5. Porth further discloses:
wherein determining the recommendation comprises aggregating the data from multiple storefronts according to a selected industry or a classification of product {Porth, see at least: [0022] the transaction value modifying data may include ... data derived from aggregated, anonymized operational data from a plurality of businesses}.

With respect to claim 7, Porth and Gange teach the method of claim 5. Porth further discloses:
wherein determining the recommendation considers multiple storefronts from the second jurisdiction {Porth, see at least: [0027] the central processing device further receiving a real-time price for the product or service from one or more business location processing devices, the real-time price being a second numerical value of a second currency corresponding to an offer to sell the product or service; [0021] The system may generate an alert message based on the modified transaction data}. 
Porth does not disclose:
a number of visitors.
However, Gange teaches:
a number of visitors {Gange, see at least: [0048] a promo-to-store traffic module allows a retailer to define certain pricing actions based upon consumer traffic within a store}.
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Porth to include the additional elements of Gange. One would have been motivated to do so in order to compare sales across multiple storefronts based on foot traffic. In the instant case, Porth evidently discloses a product pricing system for a global company having multiple locations. Gange is merely relied upon to illustrate the additional functionality of tracking store traffic. Moreover, since the elements disclosed by Porth, as well as Gange, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable. Accordingly, the claimed subject matter is obvious over Porth, in view of Gange.

With respect to claim 8, Porth and Gange teach the method of claim 7. Porth further discloses:
wherein a recommendation to enable automatic multi-currency pricing occurs if a number of visitors to the at least one storefront from the second jurisdiction is above a predetermined amount or a rate of change of the number of visitors to the at least one storefront from the second jurisdiction is above a predetermined value {Porth, see at least: [0038] in response to the calculated value of the current price for the product or service in the first currency exceeding a threshold variance from the goal price, automatically sending an alert to the first user device to modify the real-time price for the product or service in the second currency. [0093] Alert - whether or not a predefined threshold which would enable communication within the operational design of the network appliances or externally via any other functional option has been crossed}.

With respect to claim 9, Porth and Gange teach the method of claim 1. Porth further discloses:
wherein the store data includes data from multiple storefronts and determining the recommendation considers the data from multiple storefronts {Porth, see at least: [0010] a computerized network system which features a centralized server or servers that collect data from a company's business locations (both physical and online); [0017] the transaction data including quantitative measurements of the financial value of transactions processed by each business location processing device; [0021] The system may generate an alert message based on the modified transaction data};
wherein determining the recommendation comprises aggregating the data from multiple storefronts according to a selected industry or a classification of product {Porth, see at least: ; and
wherein a recommendation to enable automatic multi-currency pricing occurs if the amount of product sold in the second jurisdiction is above a predetermined value {Porth, see at least: [0065] the system 10 generates an alert 200 communicated from the central server 20 to a specified end user 50 computing device communicating the product and the degree of increase in demand … the alert threshold 210 is based on the measure of the number of monitored businesses affected and the degree to which they are affected}.

With respect to claim 10, Porth and Gange teach the method of claim 1. Porth further discloses:
wherein a corresponding price for a product in the base currency or the second currency is set using an exchange rate between the base currency and the second currency {Porth, see at least: [0025] the price modifying data including at least currency exchange rate data between the first currency and the second currency; in response to the receipt of the price modifying data, calculating a value of a current price for the product or service}.

With respect to claim 11, Porth and Gange teach the method of claim 1. Porth does not disclose:
creating, by the e- commerce platform, a product variant page for the second jurisdiction.
However, Gange teaches:
creating, by the e- commerce platform, a product variant page for the second jurisdiction {Gange, see at least: fig 6; [0085] user interface 622 may be used to provide a user with a table overview of a price campaign as defined for one or more products in one or more markets}.
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Porth to include the additional elements of Gange. One would have been motivated to do so in order to visualize product variations and pricing in one place. In the instant case, Porth evidently discloses a product pricing system for a global company. Gange is merely relied upon to illustrate the additional functionality of a table overview for organizing product pricing. Moreover, since the elements disclosed by Porth, as well as Gange, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable. Accordingly, the claimed subject matter is obvious over Porth, in view of Gange.

With respect to claim 12, Porth and Gange teach the method of claim 11. Porth further discloses providing data including at least one item selected from the group consisting of:
a price {Porth, see at least: [0072] The tables of these databases 150 are customized for each end user 50 to capture data [0073] The database 150 may feature tables geared toward global business information. [0074] Total Sale versus Value Price - a figure which reflects the exchanged receipt of value for a product or service; [0081] Total Price - The absolute receivable amount in value or currency that represents gross revenue}, 
a corresponding exchange rate application when the price was set {Porth, see at least: [0017] the transaction value modifying data including at least one of currency exchange rate data}, 
whether a price is set manually or automatically {Porth, see at least: [0072] The tables of these databases 150 are customized for each end user 50 to capture data based upon information provided at the design stage by each end user 50, and can be updated manually or automatically by the system 10 as the reporting needs of the user 50 change and evolve}, and 
whether a recommendation to enable multi-currency pricing was followed {Porth, see at least: [0064] The alert thresholds 210 are defined by various sets of rules 215 that determine when changes in relevant business data require end users 50 to be notified}.
	Porth does not disclose:
providing associated data for the product variant page including at least one item selected from the group consisting of:
a corresponding date and time the price was set.
However, Gange teaches:
providing associated data for the product variant page including at least one item selected from the group consisting of {Gange, see at least: fig 6; [0085] user interface 622 may be used to provide a user with a table overview of a price campaign as defined for one or more products in one or more markets … the user interface 622 includes a table 624 which displays the recommended prices for the specified products in the specified markets. As an option, the performance reporting element may display the past and/or projected performance of the products/markets}:
a corresponding date and time the price was set {Gange, see at least: [0097] a refresh button 714 may become available, in accordance with one embodiment. This button will cause the reactive retail pricing system to recalculate recommended pricing for the specified products and markets, based on the new strategies, goals, and constraints. Once the calculations are .
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Porth to include the additional elements of Gange. One would have been motivated to do so in order to track pricing changes over a period of time. In the instant case, Porth evidently discloses a product pricing system for a global company. Gange is merely relied upon to illustrate the additional functionality of collecting data and displaying a price campaign. Moreover, since the elements disclosed by Porth, as well as Gange, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable. Accordingly, the claimed subject matter is obvious over Porth, in view of Gange.

With respect to claim 13, Porth and Gange teach the method of claim 1. Porth further discloses:
wherein determining the recommendation is repeated at predetermined intervals {Porth, see at least: [0070] information displayed to end users 50 can be refreshed in real time or with a slight offset in the interval of time}.

With respect to claim 14, Porth and Gange teach the method of claim 1. Porth further discloses:
wherein the store data corresponds to at least one storefront over a set period of time {Porth, see at least: [0067] the rule 215 in this example examines inventory data for each storefront and compares it to previous hours, days, weeks, months, etc. of inventory levels at the corresponding location}.

Regarding claims 15-22, claims 15-22 are directed to a machine. Claims 15-22 recite limitations that are parallel in nature to those addressed above for claims 1-14 which are directed towards a process. Therefore, claims 15-22 are rejected for the same reasons as set forth above for claims 14, respectively. 
It is noted that claim 15 includes additional limitations of:
A system comprising:
an e-commerce platform comprising at least one processor and at least one memory.
Porth discloses: 
A system comprising {Porth, see at least: fig 1}:
an e-commerce platform comprising at least one processor and at least one memory {Porth, see at least: fig 1; [0058] this central server 20 includes at least one processor 17, memory 18}.

Response to Arguments
	With respect to the claim interpretation under 35 U.S.C. 112(f), Applicant does not agree that claims 15-22 invoked interpretation under 35 U.S.C. 112(f). However, in view of the amendments, the interpretation is now moot. Therefore claims 15-22 do not invoke interpretation under 35 U.S.C. 112(f).

	With respect to the rejections under 35 U.S.C. 112, Applicant does not agree that claims 15-22 failed to comply with the written description requirement under 35 U.S.C. 112(a) or particularly point out and distinctly claim the subject matter which Applicant regards as the invention. However, in view of the amendments, the rejections are now moot. Therefore the rejections for claims 15-22 under 35 U.S.C 112 are withdrawn.

	With respect to the rejection under 35 U.S.C. 101, Applicant’s arguments are considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. Therefore the rejections for claims 1-22 under 35 U.S.C 101 are maintained.
	
With respect to page 7 of the Remarks, Applicant argues that “the current claim is not directed to “recommending a product price” as alleged by the office and is therefore not analogous to “the abstract idea of pricing recommendations”. The Examiner respectfully disagrees. As explained in the 2019 PEG, key concepts were extracted and synthesized in order to identify groupings of abstract ideas. One of those groupings was “certain methods of organizing human activity,” which is defined to include “fundamental economic principles or 
In this case, claim 1 recites certain methods of organizing human activity because the claim recites a pricing recommendation, which is a sales activity. Applicant argues on page 7 that claim 1 is directed to “a recommendation for the at least one storefront to enable or disable automatic multi-currency pricing” and “recommending to enable or disable a feature cannot be equated to “recommending a product price”. However, the recommendation as claimed is made based on store data, and recommending to enable the feature results in the method recommending to use the price output by the automatic multi-currency pricing for at least one product in a second jurisdiction based on a base currency in the first jurisdiction. On the other hand, recommending to disable the feature results in the method recommending to not use the price output by the automatic multi-currency pricing. Therefore, the method is recommending product pricing.
In conclusion, the claims recite a certain method of organizing human activity, and in this case, it is a price recommendation (i.e. sales activity), making claims 1-22 ineligible. Therefore, the rejection is maintained in this aspect.

With respect to the rejection under 35 U.S.C. 103, Applicant’s arguments are considered but are not persuasive. However, in view of the amendments, new grounds of 

With respect to claim 1, Applicant argues “Porth and Gange, whether taken alone or in combination, do not disclose, teach or suggest either "determining, by the e-commerce platform, a recommendation for the at least one storefront to enable or to disable automatic multi-currency pricing using the store data" or "communicating, by the e-commerce platform, the recommendation for the at least one storefront to enable or to disable automatic multi-currency pricing to a merchant user associated with the at least one storefront.” on page 9 of the remarks. Examiner respectfully disagrees. 
In the instant case, determining a recommendation for a storefront to enable pricing is disclosed in paragraph [0016] of Porth: “The present system may analyze pricing data in real time to ensure all prices are appropriate relative to ever changing currency values. If the price of an item it too low in a given country (i.e., determined too low), the present system may alert (i.e., recommend) corporate management (i.e., storefront) of the issue so they can adjust (i.e., enable) the price.” The fact that the pricing can be done automatically is disclosed in paragraph [0016] of Porth: “The system may also adjust prices automatically if structured to do so”. Porth also discloses that the pricing is multi-currency in paragraph [0022]: “a system that provides real-time financial valuation information for entities that process financial transactions across multiple currencies (i.e., multi-currency)”. Furthermore, Porth discloses communicating the recommendation to enable via an alert in paragraph [0021]: “The system may generate an alert message based on the modified transaction data … the alert message may be an SMS message, an email, and automated telephonic message, and/or may be machine readable and or disable, either enable or disable can be the elected feature of the claim. Porth discloses both determining and communicating the recommendation to enable multi-currency pricing, and that the pricing can be done automatically. These limitations are similarly recited in claim 15 of the instant case.
In conclusion, Porth discloses the features recited in claim 1, mirrored in claim 15, of the instant case. Therefore, the rejection of claims 1-22 under 35 U.S.C. 103 is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820.  The examiner can normally be reached on Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/K.A.B./Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625